Buchanan, J.
This is a suit upon a building contract, and for extra work. The defence is that the work was badly executed, and that defendant was obliged to employ other workmen to do portions of the work over again, for which damages are claimed in reconvention.
It is in proof that defendant put the plaintiff in mord, before employing other workmen to repair the defects in the building.
There are three bills of exception taken by plaintiff: 1st. To the admission of the depositions of two witnesses, taken under commission, under interrogatories in writing. The commissioner wrote down the answers of the two witnesses as one deposition, and both witnesses signed. It is contended that the answers should have boon separately written down for each witness. This would have been more regular, but we do not think that the form adopted by the commissioner invalidates the evidence. Both witnesses have undoubtedly signed and sworn to every thing that has been written down as answers to the several questions propounded. The whole of those answers must, therefore, be taken as testimony given by both the witnesses in the cause.
The other two bills of exception relate to an assumed discrepancy in the date of the notice given by the defendant to plaintiff, as stated in the ansufer, and as given in evidence. We have not been able to detect this discrepancy in the transcript. The copy of the notice therein contained has no date. And if it had, the date would be immaterial. The date of delivery of notice is proved by two witnesses, and corresponds with the date mentioned in the answer.
Upon the merits, the conclusions of the District Judge appear justified by the evidence.
Judgment affirmed, with costs.